Name: Commission Regulation (EEC) No 1737/88 of 20 June 1988 concerning Annex XXIII to Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  leather and textile industries;  international trade
 Date Published: nan

 22. 6. 88 Official Journal of the European Communities No L 155/ 11 COMMISSION REGULATION (EEC) No 1737/88 of 20 June 1988 concerning Annex XXIII to Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries HAS ADOPTED THIS REGULATION : Article 1 The 1988 allocation between Member States of the Community OPT quantitative limits referred to in the table of Annex XXIII to Regulation (EEC) No 4136/86 is set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 768/88 (2), and in particular Article 2 of Annex XXIII thereto, Whereas Article 2 of Annex XXIII to Regulation (EEC) No 4136/86 provides that the allocations between Member States of Community quantitative limits specific to outward processing trade (OPT) imports for 1987 to 1991 are carried out in accordance with the procedure laid down in Article 1 5 ; Whereas it is appropriate to establish the 1988 allocation between Member States of these quantitative limits for economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with efect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 84, 29 . 3 . 1988 , p. 1 . No L 155/ 12 Official Journal of the European Communities 22, 6 , 88 ANNEX BREAKDOWN OF OUTWARD PROCESSING TRADE LIMITS BETWEEN MEMBER STATES FROM 1 JANUARY TO 31 DECEMBER 1988 (&gt;) Category CN code Description Third country Units Member States Quantitative limits from 1 January to 31 December 1988 4 6105 10 00 6105 20 10 6105 20 90 6105 9010 6109 10 00 6109 90 10 6109 90 30 6110 2010 6110 3010 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Malaysia Pakistan 1 000 pieces D F I BNL EEC D F I BNL EEC 64 22 11 11 108 200 54 34 34 322 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Malaysia Pakistan 1 000 pieces D F I BNL EEC D F I BNL EEC 64 22 11 11 108 203 54 35 35 , 327 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or -boy's woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool , of cotton or of man ­ made fibres Indonesia Malaysia 1 000 pieces D F I BNL EEC D F I BNL EEC 196 55 38 38 327 64 22 11 11 108 (') Where no level is indicated for a particular Member State, no special arrangements for reimportation into that Member State under the economic outward processing regime have been established for the products and supplier countries concerned. 22. 6 . 88 Official Journal of the European Communities No L 155/ 13 Category CN code Description Third country Units Member States Quantitative limits from 1 January to 31 December 1988 6 (cont'd) Philippines Sri Lanka D F I BNL EEC D F I BNL EEC 162 43 33 33 271 543 10 32 244 829 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt ­ blouses, whether or not knitted or crocheted, of wool, of cotton or of man ­ made fibres Indonesia Singapore Sri Lanka 1 000 pieces D F I BNL EEC D F I BNL EEC D F I BNL EEC 130 44 22 218 414 191 21 53 53 318 409 19 39 141 608 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted, of wool, of cotton or of man- . made fibres Indonesia Malaysia Pakistan Philippines Sri Lanka 1 000 pieces D F I BNL EEC D F I BNL EEC D F I BNL EEC D F I BNL EEC D F I BNL EEC 164 55 27 27 273 64 21 10 10 105 195 32 48 39 314 42 21 11 11 85 387 22 66 77 552 No L 155/ 14 22. 6 . 88Official Journal of the European Communities Category CN code Description Third country Units MemberStates Quantitative limits from 1 January to 31 December 1988 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool , of cotton or of man ­ made fibres Philippines Sri Lanka 1 000 pieces D F I BNL EEC D F I BNL EEC 65 22 11 11 109 503 27 43 43 616